         Case 4:20-cv-00552-JM Document 13 Filed 12/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

KIM CIOLKOWSKI                                                           PLAINTIFF

V.                          CASE NO. 4:20-CV-552-JM-BD

ANDREW SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                         ORDER

       Pending is Commissioner of the Social Security Administration’s Unopposed

Motion to Reverse and Remand. (Doc. No. 12) For good cause shown, the

Commissioner’s motion is GRANTED. This case is remanded under sentence four of 42

U.S.C. § 405(g), for further administrative action.

       IT IS SO ORDERED this 22nd day of December, 2020.



                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
